Citation Nr: 0906054	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  06-16 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs 


Whether new and material evidence has been received to reopen 
a claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from December 1966 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana. 

Although the RO did not address whether the Veteran had 
submitted new and material evidence sufficient to reopen this 
claim, the Board must independently consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claims de novo.  Barnett v. Brown, 
83 F.3d 1380, 1384 (Fed. Cir. 1996).  Accordingly, the issue 
has been recharacterized on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for schizophrenia has been denied in the 
past by the Board in November 1977 and April 1979.  The 
Veteran applied to reopen service connection for 
schizophrenia in February 2004.  As to this claim, he has not 
been notified of the evidence necessary to substantiate that 
element or elements required to establish service connection 
that were found insufficient in the last final denial of 
service connection for schizophrenia.  This should be 
accomplished on remand.

Additionally, any available VA medical records dating from 
March 2005 to present should be obtained, as there are 
indications of past VA treatment with the last treatment 
record of record being dated in March 2005.

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran of the specific 
information and evidence not of record 
that is necessary to reopen his claim 
for service connection for 
schizophrenia.  He should also be 
informed of the information and 
evidence that VA will seek to obtain 
and that he is expected to provide.  
This notice should include the proper 
standard for new and material evidence 
and an explanation of what the evidence 
must show to reopen the previously 
denied claim.  Again, VA must tell the 
Veteran the basis for the previous 
denials and what the evidence must show 
in order to reopen his claim.

2.  Make arrangements to obtain any 
available VA medical records from March 
2005 forward.

3.  Then, readjudicate the appeal.  If 
the benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

